DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 6114985).
Claim 8: Russell discloses A method of calibrating a radar system, said method comprising:
positioning a radar source of the radar system and a reflective device of at least one anechoic chamber a physical distance from each other (col 2 lines 9-30), wherein the at least one anechoic chamber includes:

a layer of radar absorbent material lining the interior (col 2 lines 18-23);; and
the reflective device positioned within the interior, wherein the reflective device is positioned to receive and reflect a radar beam emitted from the radar source (col 2 lines 32-64);
orienting the housing such that line of sight is provided between the radar source and the reflective device through the opening (col 5 lines 3-17); and
performing a calibration sequence for the radar source (col 7 lines 1-62, col 16 lines 56-67)

Claim 9: Russell discloses determining a calibration distance between the radar source and the reflective device for performing the calibration sequence, wherein the calibration distance is greater than the physical distance; and adjusting, with the reflective device, a frequency of the radar beam such that a perceived distance between the radar source and the reflective device is approximately equal to the calibration distance (col 7 lines 1-62)

Claim 12: Russell discloses the positioning comprises moving the radar source relative to the reflective device (col 4 lines 53 – col 5 line 17, fig 1 element 18)

Claim 15: Russell discloses moving the radar source comprises moving the radar source to a predetermined location along a manufacturing line (col 4 lines 53 – col 5 line 17, fig 1 element 18)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6, 7, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 6114985) and Voeller (US 2017/0003141)
Claim 1: Russell discloses a portable anechoic chamber comprising:
a housing comprising an interior, the housing defining an opening sized to provide access to the interior (col 2 lines 9-30)
a layer of radar absorbent material lining the interior (col 2 lines 18-23); and
a reflective device positioned within the interior, wherein the reflective device is positioned to receive and reflect a radar beam emitted from a radar source (col 2 lines 32-64)

In determining the scope of “portable”, Examiner has relied on the definition from Merriam-Webster online:

    PNG
    media_image1.png
    259
    484
    media_image1.png
    Greyscale

That is, in order to meet the limitation of “a portable anechoic chamber”, the cited prior art must disclose an anechoic chamber “capable of being…moved about”.  Russell describes the calibration device as being a “station” but is silent about whether such a station is “stationary” or “portable”.  
Voeller discloses a calibration device for a vehicular ranging device comprising a portable housing having a reflector disposed therein wherein the reflective device is positioned to receive and reflect a radar beam emitted from a radar source and delay the reflection in order to simulate a test range for the radar device (fig 8A, 8B, para 0006, 0007, 0030-0033).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Voeller, in order to position the reflector at a location from the radar sensor to simulate a desired target test range (Voeller para 0030-0033)

Claim 2: Russell discloses the reflective device comprises an analog delay module configured to receive the radar beam from the radar source that is spaced a 

Claim 4: Voeller discloses the housing further comprises a mounting point configured to mount the housing to a movable unit (fig 8A, 8B, para 0006, 0007, 0030-0033).  

Claim 6: Russell discloses the opening is oriented to provide line of sight from exterior of the housing to the reflective device positioned within the interior (col 5 lines 3-17)

Claim 7: Russell discloses the housing comprises a side wall and a side wall extension that defines the opening, the side wall extension oriented obliquely relative to the side wall such that the opening has a greater cross-sectional area than the interior (col 4 lines 53 – col 5 line 17, fig 1 element 18)

Claim 16: Russell discloses A radar calibration system comprising:
an anechoic chamber, the anechoic chamber comprising:
a housing comprising an interior, the housing defining an opening sized to provide access to the interior (col 2 lines 9-30)
a layer of radar absorbent material lining the interior(col 2 lines 18-23); and
a reflective device positioned within the interior, wherein the reflective device is positioned to receive and reflect a radar beam emitted from a radar source (col 2 lines 32-64)
Voeller discloses a calibration device for a vehicular ranging device comprising a movable unit having a housing coupled to it, the housing having a reflector disposed therein wherein the reflective device is positioned to receive and reflect a radar beam emitted from a radar source and delay the reflection in order to simulate a test range for the radar device (fig 8A, 8B, para 0006, 0007, 0030-0033).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Voeller, in order to position the reflector at a location from the radar sensor to simulate a desired target test range (Voeller para 0030-0033)

Claim 17: Russell discloses the reflective device comprises an analog delay module configured to receive the radar beam from the radar source that is spaced a physical distance from the reflective device, the analog delay module adjusts a frequency of the radar beam such that a perceived distance between the radar source and the reflective device is greater than the physical distance (col 7 lines 1-62)

Claim 19: Voeller discloses the housing further comprises a mounting point configured to mount the housing to the movable unit (fig 8A, 8B, para 0006, 0007, 0030-0033).  

Claim 20: Voeller discloses the movable unit comprises a six-axis robot or a wheeled mobile platform (para 0032)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 6114985) as applied to claim 8 above and further in view of Voeller (US 2017/0003141)
Claim 10: Russell describes the calibration device as being a “station” but is silent about whether such a station is “stationary” or “portable”.  


Claim 11: Voeller discloses moving the at least one anechoic chamber comprises:
mounting the at least one anechoic chamber to a movable unit (fig 8A, 8B, para 0006, 0007, 0030-0033) ; and
moving the at least one anechoic chamber with the movable unit (fig 8A, 8B, para 0006, 0007, 0030-0033).  

s 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 6114985) and Voeller (US 2017/0003141) as applied to claims 1 and 16 above, and further in view of Stieff (US 2018/0052223).
Claims 3 and 18: Russell does not specifically disclose the reflective device comprises one of a tetrahedral reflective device and a flat plate reflective device.
Stieff discloses a vehicular radar calibration system comprising a reflective device for measuring radar alignment (para 0008) wherein the reflective device comprises one of a tetrahedral reflective device and a flat plate reflective device (fig 4, para 0026, 0040).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Stieff, as the reflective characteristics of so-called corner reflectors are well-known and would provide a precise target for alignment calibration.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 6114985) and Voeller (US 2017/0003141) as applied to claim 1 above, and further in view of Abdullah (Design of Portable Mini Anechoic Chamber…).
Claim 5: Russell discloses the interior has a volumetric capacity of 27m x 9m x 9m.  Abdullah discloses a portable anechoic chamber having an interior volume of less than 1 cubic meter (page 526 section 2.1 Absorber and Mini Chamber).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Abdullah, in order to provide a cost effective and user friendly anechoic chamber for EM testing (Abdullah abstract).  

Allowable Subject Matter
Claims 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the limitations of the above claims.  In particular, the prior art discloses individual anechoic chambers for testing radar antennas, but does not disclose the radar system includes a plurality of radar sources installed on a vehicle, the method further comprising: positioning the vehicle at a predetermined location; and positioning a plurality of anechoic chambers about the predetermined location, wherein at least one anechoic chamber is aligned with each radar source.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648